Citation Nr: 1046444	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  09-17 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for pes planus, bilateral.  

2.  Entitlement to service connection for a low back injury.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. dR. Dale





INTRODUCTION

The appellant had active duty for training (ACDUTRA) from March 
1978 to August 1978, and served in the Georgia Army National 
Guard from November 1977 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia. 

The issue of entitlement to service connection for a low back 
injury is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not show that the appellant has a 
current bilateral pes planus disability that can be related to a 
period of ACDUTRA.  


CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus have 
not been met.  38 U.S.C.A §§ 1101, 1131 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection for pes planus, bilateral.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1131.  That an injury or disease occurred in service 
is not enough; there must be chronic disability resulting from 
that injury or disease.  When a chronic disease identity is 
established in service, then a showing of continuity after 
discharge is not required.  Continuity of symptomatology is 
required only where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The term "Veteran" is defined in 38 U.S.C.A. § 101(2) (West 
2002) as "a person who served in the active military, naval, or 
air service, and who was discharged or released therefrom under 
conditions other than dishonorable."  The term "active 
military, naval, or air service"" includes active duty, and 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in line of 
duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) 
(2010); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 
(1991).  

Active duty for training (ACDUTRA) is defined, in part, as 
"full-time duty under sections 316, 502, 503, 504, or 505 of 
title 32 [U. S. Code] or the prior corresponding provisions of 
law."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) 
(2010).  The term inactive duty training (INACDUTRA) is defined, 
in part, as duty, other than full-time duty, under sections 316, 
502, 503, 504, or 505 of title 32 [U. S. Code] or the prior 
corresponding provisions of law.  38 U.S.C.A. § 101(23) (West 
2002); 38 C.F.R. § 3.6(d) (2010).

Thus, with respect to the appellant's Army National Guard 
service, service connection may only be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing ACDUTRA, or an injury incurred or aggravated while 
performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 38 
C.F.R. §§ 3.6, 3.303, 3.304.  Service connection is generally not 
legally merited when a disability incurred on INACDUTRA results 
from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 
487 (1993).

Certain evidentiary presumptions -- such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or injuries 
which undergo an increase in severity during service, and the 
presumption of service incurrence for certain diseases, which 
manifest themselves to a degree of disability of 10 percent or 
more within a specified time after separation from service, are 
provided by law to assist veterans in establishing service 
connection for a disability or disabilities.  38 U.S.C.A. §§ 101, 
1112, (West 2002);  38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 
(2010).  

However, the advantages of these evidentiary presumptions do not 
extend to those who claim service connection based on a period of 
ACDUTRA or INACDUTRA. Paulson v. Brown, 7 Vet. App. 466, 470-71 
(1995) (noting that the Board did not err in not applying 
presumptions of sound condition and aggravation to appellant's 
claim where he served only on ACDUTRA and had not established any 
service-connected disabilities from that period); McManaway v. 
West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, 
for the proposition that, "if a claim relates to period of 
[ACDUTRA], a disability must have manifested itself during that 
period; otherwise, the period does not qualify as active military 
service and claimant does not achieve veteran status for purposes 
of that claim.").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) show no complaints of, treatment 
for, or a diagnosis of pes planus.  Physical examinations in 
November 1977, May 1978 and September 1981 found the appellant's 
feet were normal.  Additional service treatment records chronicle 
other complaints and injuries, but there are none pertaining to 
his feet.  VA medical records dating from May 2008 to April 2010 
do not contain complaints of or treatment for pes planus.  

While the appellant is competent to observe that he has flat 
feet, he has not claimed that he has medical training that would 
permit him to provide an opinion concerning the etiology of the 
condition.  In his substantive appeal, he asserted that he has 
pes planus that he incurred in service.  There is no competent 
evidence indicating that a current pes planus disability is 
related to ACDUTRA or an injury incurred in INACDUTRA.  

The Appellant asserts that his pes planus disability began in 
March 1978.  See VA Form 21-526 received in November 2008.  VA 
may not simply disregard lay evidence because it is unaccompanied 
by contemporaneous medical evidence.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  The Board finds, however, the normal 
clinical findings pertaining to the feet in May 1978 and 
September 1981 constitute competent, credible and probative 
evidence against the claim.  The appellant's reports that planus 
began during service are not credible in light of the normal 
findings pertaining to the feet during his service.  The Board 
finds the service examinations credible and probative as they 
were conducted contemporaneous in time to service.  The 
appellant's current reports that he has pes planus that began in 
March 1978 are not entitled to a finding of credibility as they 
conflict with credible and probative evidence dated in May 1978 
and September 1981.  As the appellant's statements are not 
entitled to a finding of credibility, the Board cannot find that 
there is a continuity of symptomatology.  

Consequently, the weight of the probative evidence is against the 
appellant's claim for service connection.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  (When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.).  Accordingly, as the weight of the probative evidence 
is against the appellant's claim, service connection for a pes 
planus condition must be denied.  38 C.F.R. §§ 3.102, 3.303, 
3.304.

The Board notes that the appellant has not been accorded a VA 
examination in regards to pes planus.  However, the Board found 
the appellant not credible with respect to the onset of his 
claimed disability during service, so a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R. § 3.159 (c)(4) (2010).  Moreover, there is otherwise no 
indication that a current pes planus disability is related to 
ACDUTRA or an injury incurred during a period of INACDUTRA. The 
evidence is not otherwise insufficient to decide the claim as the 
appellant has provided argument and as service treatment records 
have been obtained.  Accordingly, the Board finds no basis for a 
VA examination to be obtained.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006) (discussing circumstances when a VA 
examination is required).

The Board has considered the doctrine of reasonable doubt, but 
for the reasons just expounded, finds it to be inapplicable, as 
the record does not provide an approximate balance of negative 
and positive evidence on the merits.  38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his representative of any information 
and medical or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  
Notice which informs the appellant of how VA determines 
disability ratings and effective dates should also be provided.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

A letter from the RO dated in February 2007 apprised the 
appellant of the information and evidence necessary to establish 
his claims for service connection.  He was advised of the 
evidence that VA would seek to provide and of the information and 
evidence that he was expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  He was also informed him of how VA establishes 
disability ratings and effective dates.  Dingess/Hartman, 19 Vet. 
App. 473.  The Board thus finds that the appellant has been 
provided adequate notice in accordance with 38 U.S.C.A §§ 5103, 
5103A with regard to his claim for service connection.

Regarding the duty to assist, STRs have been obtained and made a 
part of the record.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  The Board is 
satisfied that VA has sufficiently discharged its duty in this 
matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

Service connection for bilateral pes planus is denied.  


REMAND

The appellant also seeks service connection for a low back 
injury.  

STRs show that the appellant complained of and was treatment for 
low back pain in June 1978.  The diagnosis was thoracic back 
pain.  An August 1978 note showed that the appellant complained 
of lower back pain after strenuous lifting.  

VA medical records show that the appellant has chronic low back 
pain.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a 
medical examination and/or obtain a medical opinion when there 
is:  (1) competent evidence that the appellant has a current 
disability (or persistent or recurrent symptoms of a disability); 
(2) evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with service; 
and (4) there is not sufficient medical evidence to make a 
decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The third prong, which requires that the evidence of record 
"indicate" that the claimed disability or symptoms "may be" 
associated with the established event, is a low threshold.  
McLendon, 20 Vet. App. at 83.  The appellant has not been 
afforded a VA examination.  The appellant should be accorded a VA 
examination to address the etiology of back conditions present.  
38 C.F.R. § 3.327. 

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2010).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be part 
of the record, and that such documents are thus constructively 
part of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  Accordingly, 
the RO should request all VA medical records dating from April 
30, 2010.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the following 
action: 

1.  Associate with the claims folder VA 
medical records dating from April 30, 
2010.  If no further treatment records 
exist, the claims file should be 
documented accordingly.

2.  Schedule the appellant for an 
examination with regard to his claim 
for service connection for a low back 
disorder.  The claims file must be 
made available to, and reviewed by, 
the examiner, and the examiner must 
note in his report that the claims 
file was reviewed.  All indicated 
tests must be performed, and all 
findings reported in detail.  The 
examiner is specifically requested to 
opine as to whether it is less likely 
than not (less than a 50 percent 
probability) or at least as likely as 
not (50 percent probability or greater) 
that the appellant was disabled from a 
disease or injury incurred or 
aggravated (i.e., permanently worsened) 
during a period of ACDUTRA.  In that 
regard, the service treatment records 
show that the appellant injured his 
back in 1978 during a period of 
ACDUTRA. It is also noted that the 
appellant relates his back condition 
and symptoms to service and states that 
they have gotten worse since that time.  
If the response is negative, is it at 
least as likely as not that he was 
disabled due to an injury incurred or 
aggravated during a period of 
INACDUTRA.  A complete rationale must 
be set forth in the report provided.

3.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record and conduct any other 
development deemed warranted.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto before the case is returned to 
the Board.

The Appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


